DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites “the isolation structure has a uniform material composition”; however, the original specification (e.g., including the application 13/452,516 filed 04/20/2012) does not recite that “the isolation structure has a uniform material composition”. Thus, claim 29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites “a second depression” and “the first fin structure is interposed between the first depression and the second depression”; however, the original specification (e.g., including the application 13/452,516 filed 04/20/2012) does not describe “a second depression” and that “the first fin structure is interposed between the first depression and the second depression”. Thus, claim 39 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28, 29, 31, 33, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2012/0202330 to Takeda et al. (cited in IDS of 04/26/2021, hereinafter Takeda).
With respect to Claim 28, Takeda discloses a device (a semiconductor device including Fin FET) (Takeda, Figs. 14-15, ¶0002, ¶0017, ¶0078-¶0079, ¶0098-¶0101, ¶0171-¶0180) comprising:
       a fin structure (e.g., projected portions of the substrate including fins 703 of the FinFET) (Takeda, Figs. 14(a)-14(c), ¶0173) including a plurality of adjacent parallel semiconductor fins (703) extending from a level of a substrate (701), each fin of the fin structure having a first height as measured from the level of the substrate (Takeda, Fig. 14(c));
       a patterned semiconductor structure (e.g., dummy regions including fins having reduced height under an isolation region 702) (Takeda, Figs. 14(a)-14(c), 15, ¶0173) extending from the level of the substrate, the patterned semiconductor structure having a second height as measured from the level of the substrate, the second height being different from the first height, wherein the patterned semiconductor structure is directly adjacent the fin structure (703);
       an isolation structure (702) (Takeda, Figs. 14(a)-14(c), 15, ¶0179) extending from the fin structure to the patterned semiconductor structure and extending over a top surface of the patterned semiconductor structure; and
       a gate structure (Takeda, Figs. 14(a)-14(c), ¶0173, ¶0098-¶0101) disposed over the fin structure, the gate structure comprising a gate dielectric (e.g., 305, as in Fig. 4) and a gate electrode (e.g., 304) over the gate dielectric.
Regarding Claim 29, Takeda discloses the device of Claim 28. Further, Takeda discloses the device, wherein the isolation structure (e.g., a material of the separating insulation film 702 includes silicon oxide SiO2 that is interpreted as uniform material composition) (Takeda, Figs. 14(a)-14(c), ¶0105, ¶0173, ¶0179) has a uniform material composition
Regarding Claim 31, Takeda discloses the device of Claim 28. Further, Takeda discloses the device, wherein the isolation structure (702) (Takeda, Figs. 14(a)-14(c), 15, ¶0179) has a level upper surface (e.g., an upper surface).
Regarding Claim 33, Takeda discloses the device of Claim 28. Further, Takeda discloses the device, wherein the gate electrode (Takeda, Fig. 14(c), ¶0179) overlaps the patterned semiconductor structure (e.g., dummy regions including fins having reduced height under an isolation region 702).
Regarding Claim 34, Takeda discloses the device of Claim 28. Further, Takeda discloses the device, wherein the patterned semiconductor structure (e.g., dummy regions including fins having reduced height between fins of the fin structure) (Takeda, Fig. 14(c), ¶0173) includes a first protruding portion (e.g., a fin having reduced height on the right side of the fin structure) of the substrate adjacent to one side of the fin structure and a second protruding portion (e.g., a fin having reduced height on the left side of the fin structure)of the substrate on an opposite side of the first fin structure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 25-27, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0015778 to Lin et al. (hereinafter Lin).
With respect to claim 21, Lin discloses a device (e.g., FinFET devices including PMOS and NMOS) comprising (Lin, Fig. 10, ¶0001, ¶0005, ¶0018-¶0032):
       a plurality of fins (e.g., 304/306 and 308/310) (Lin, Fig. 10, ¶0019, ¶0031) extending from a semiconductor substrate (302), wherein a distance between an outer side of a first fin (e.g., 304) of the plurality of fins and an outer side of a second fin (e.g., 306) of the plurality of fins is a first width;
       a first isolation structure (e.g., dielectric material 340 between fins 304 and 306) (Lin, Fig. 10, ¶0031) disposed between two adjacent fins (e.g., 304 and 306) of the plurality of fins, the first isolation structure having a first thickness; and
      a second isolation structure (e.g., dielectric material 340 between fins 306 and 308, including the deepened isolation trench 336) (Lin, Fig. 10, ¶0031-¶0032) adjacent to the first fin (304), the second isolation structure having a second thickness (e.g., corresponding to the deepened isolation trench 336) greater than the first thickness, wherein an upper portion of the second isolation structure is wider than a lower portion of the second isolation structure, wherein the lower portion of the second isolation structure has a second width.
Further, Lin does not specifically disclose that a second width corresponding to the first width. However, Lin teaches that the gap (322) (Lin, Fig. 10, ¶0021-¶0023) separates the first fin set (314) from the second fin set (316) by a distance that is greater than the designated fin pitch (320) for semiconductor device structure; and the gap (322) represents the space that would otherwise be occupied by at least one fin formed in accordance with the designated fin pitch (320), e.g., the gap (322) accommodate only one conductive fin or more than one "missing" fin; further, deepened isolation trench (336) between adjacent fin sets (e.g., between fins 306 and 308) is formed by using oxide spacers (324) having specific thickness to follow the overall contour of the gap (322).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Lin by forming a gap between adjacent fin sets corresponding to the space occupied by at least one fin and forming deepened isolation trench by using oxide spacers having specific thickness as taught by Lin to have a second width corresponding to the first width in order to provide improved isolation structure including isolation trench self-aligned to the edges of the adjacent FinFET devices having uniform fin thickness and uniform fin pitch (Lin, ¶0001, ¶0003, ¶0005, ¶0006).
Regarding claim 23, Lin discloses the device of claim 21. Further, Lin discloses the device, wherein an upper surface of the first isolation structure (e.g., dielectric material 340 between fins 304 and 306) (Lin, Fig. 10, ¶0031) is disposed between an upper surface of an adjacent fin (304/306) and the semiconductor substrate (302).
Regarding claim 25, Lin discloses the device of claim 21. Further, Lin discloses the device, wherein the first fin (304) (Lin, Fig. 10, ¶0019, ¶0031) and the second fin (306) are adjacent to each other.
Regarding claim 26, Lin discloses the device of claim 21. Further, Lin discloses the device, wherein the second isolation structure (e.g., dielectric material 340 between fins 306 and 308, including the deepened isolation trench 336) (Lin, Fig. 10, ¶0031-¶0032) has flat sidewalls.
Regarding claim 27, Lin discloses the device of claim 26. Further, Lin discloses the device, wherein the second isolation structure (e.g., dielectric material 340 between fins 306 and 308, including the deepened isolation trench 336) (Lin, Fig. 10, ¶0031-¶0032) is thickest at its center.
Regarding claim 41, Lin discloses the device of claim 21. Further, Lin does not specifically disclose that the second width is equal to the first width. However, Lin teaches that the gap (322) (Lin, Fig. 10, ¶0021-¶0023) separates the first fin set (314) from the second fin set (316) by a distance that is greater than the designated fin pitch (320) for semiconductor device structure; and the gap (322) represents the space that would otherwise be occupied by at least one fin formed in accordance with the designated fin pitch (320), e.g., the gap (322) accommodate only one conductive fin or more than one "missing" fin; further, deepened isolation trench (336) between adjacent fin sets (e.g., between fins 306 and 308) is formed by using oxide spacers (324) having specific thickness to follow the overall contour of the gap (322). Thus, the isolation structure between fins (306 and 308) including the deepened trench with a width corresponding to two “missing” fins would include the second width in the deepened trench such that the second width would correspond to the first width between the adjacent fins.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Lin by forming a gap between adjacent fin sets corresponding to the space occupied by two fins and forming deepened isolation trench by using oxide spacers having specific thickness as taught by Lin to have the device, wherein the second width is equal to the first width in order to provide improved isolation structure including isolation trench self-aligned to the edges of the adjacent FinFET devices having uniform fin thickness and uniform fin pitch (Lin, ¶0001, ¶0003, ¶0005, ¶0006).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0015778 to Lin in view of Cho (US 2013/0045580, cited in IDS of 04/26/2021).
Regarding claim 22, Lin discloses the device of claim 21. Further, Lin discloses the device, further comprising a gate structure (e.g., PMOS/NMOS each comprises a gate over fins 304/306 and 308/310) (Lin, Fig. 10, ¶0032) disposed over the plurality of fins, but does not specifically disclose that the gate structure extends over the second isolation structure. However, Cho teaches forming FinFETs (Cho, Fig. 1, ¶0001, ¶0006-¶0008, ¶0014, ¶0015, ¶0027) in the active area 132 and 136 that avoid thickness uniformity problems across a die or a substrate, wherein each active area (132/136) includes a plurality of fins (e.g., fins 102/104 in the active area 132), wherein FinFETs are separated by the isolation structure (122/140) including a deepened isolation trench filled with an insulating material (140), and a gate electrode structure is disposed over the fins (102/104) and extends over a portion of the isolation structure (122/140) between the active areas (132 and 136).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Lin by forming FinFETs including a gate structure and separated by the isolation structure as taught by Cho to have the device, wherein the gate structure extends over the second isolation structure in order to provide improved FinFET devices that avoid thickness uniformity problems across a die or a substrate (Cho, ¶0001, ¶0006-¶0008, ¶0014-¶0015).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0202330 to Takeda in view of Metz et al. (US Patent No. 7,425,500, hereinafter Metz).
Regarding Claim 30, Takeda discloses the device of Claim 28. Further, Takeda does not specifically disclose the device, further comprising: an epitaxial structure over a source/drain region of each fin of the fin structure. However, Metz teaches forming a three-dimensional field effect transistor (Metz, Fig. 3, Col. 1, lines 13-16, Col. 2, lines 1-12; lines 30-35; Col. 3, lines 4-8) to provide more densely packed transistors with better performance, wherein the transistor comprises a fin (10) and an epitaxial silicon region (20) surrounding the fin (10) in the source and drain regions to reduce the external resistance of the transistor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Takeda by forming an epitaxial silicon region surrounding the fin in the source and drain regions as taught by Metz to have the device, further comprising: an epitaxial structure over a source/drain region of each fin of the fin structure in order to reduce the external resistance of the transistor; and thus to provide more densely packed transistors with better performance (Metz, ¶0001, Col. 1, lines 13-16; Col. 2, lines 30-35).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0202330 to Takeda in view of Rachmady (US 2012/0074386, cited in IDS of 04/26/2021).
Regarding Claim 32, Takeda discloses the device of Claim 28. Further, Takeda does not specifically disclose that the gate dielectric is disposed over the isolation structure and extends further than the gate electrode. However, Rachmady teaches forming a semiconductor device comprising FinFET transistor structure (Rachmady, Figs. 6-7, ¶0001, ¶0013, ¶0030-¶0039, ¶0042) having a gate structure over the fin and including a gate dielectric comprised of silicon dioxide and a high-k dielectric (Rachmady, Figs. 6-7, ¶0032-¶0033) to improve interface between a semiconductor material of the fin and the high-k dielectric, wherein the intermediate layer of silicon dioxide is formed on sidewalls of the fin and the high-k dielectric is formed on sidewalls of the fin and extends over the isolation structure further than the metal gate electrode (Rachmady, Fig. 7, ¶0030, ¶0034); the semiconductor device includes a plurality of fin structures  and a plurality of MOS transistor structures (e.g., nMOS transistor structures and pMOS transistor structures).
Thus, a person of ordinary skill in the art would recognize that forming high-k dielectric extending over the isolation structures between adjacent MOS transistors would provide enhanced solation between adjacent gates of the adjacent MOS transistors.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Takeda by forming a gate dielectric including a high-k dielectric formed over the fin and extending over the isolation structure further than the metal gate electrode as taught by Rachmady to have the gate dielectric that is disposed over the isolation structure and extends further than the gate electrode in order to provide improved semiconductor device having enhanced isolation between the metal gates of adjacent MOS transistors having non-planar architectures and improved high drive current performance (Rachmady, ¶0001, ¶0013, ¶0030-¶0033, ¶0038, ¶0042).
Claims 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0015778 to Lin in view of Takeda (US 2012/0202330).
With respect to claim 35, Lin discloses a device (e.g., FinFET devices including PMOS and NMOS) comprising (Lin, Fig. 10, ¶0001, ¶0005, ¶0018-¶0032):
       a first fin structure (e.g., fins 304/306) (Lin, Fig. 10, ¶0019, ¶0031) extending from a substrate (302), the first fin structure comprising two adjacent fins (304/306), the two adjacent fins separated by a first distance;
      an isolation structure (e.g., dielectric material 340 between fins 306 and 308, including the deepened isolation trench 336) (Lin, Fig. 10, ¶0031-¶0032) extending from the first fin structure into a first depression (336) in the substrate (302), wherein the isolation structure has a first width (e.g., un upper portion of the isolation structure between the fins 306 and 308) in a first direction and a second width in the first depression (336) in the first direction, the first width being greater than the second width,  wherein a first end of the first width corresponds to a first sidewall of the isolation structure, wherein a second end of the first width opposite the first end corresponds to a second sidewall of the isolation structure opposite the first sidewall, wherein a portion of the first fin structure (304/306) extends above a top surface of the isolation structure (340); and
      a gate structure (e.g., a metal gate electrode and an oxide gate insulator of the FinFET including fins 304/306) (Lin, Fig. 10, ¶0016, ¶0032) over the first fin structure (304/306), the gate structure comprising a gate dielectric and a gate electrode over the gate dielectric.
Further, Lin does not specifically disclose (1) a combined width of the two adjacent fins of the first fin structure and the first distance; (2) a first width in the first depression, wherein a first end of the first width corresponds to a first sidewall of the first depression, wherein a second end of the first width opposite the first end corresponds to a second sidewall of the first depression opposite the first sidewall.
Regrading (1), Lin teaches that the gap (322) (Lin, Fig. 10, ¶0021-¶0023) separates the first fin set (314) from the second fin set (316) by a distance that is greater than the designated fin pitch (320) for semiconductor device structure; and the gap (322) represents the space that would otherwise be occupied by at least one fin formed in accordance with the designated fin pitch (320), e.g., the gap (322) accommodate only one conductive fin or more than one "missing" fin; further, deepened isolation trench (336) between adjacent fin sets (e.g., between fins 306 and 308) is formed by using oxide spacers (324) having specific thickness to follow the overall contour of the gap (322). Thus, the isolation structure between fins (306 and 308) with two “missing” fins would have a combined width of the two adjacent fins of the first fin structure and the first distance.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Lin by forming a gap between adjacent fin sets corresponding to the space occupied by two fins and forming deepened isolation trench by using oxide spacers having specific thickness as taught by Lin to have a combined width of the two adjacent fins of the first fin structure and the first distance in order to provide improved isolation structure including isolation trench self-aligned to the edges of the adjacent FinFET devices having uniform fin thickness and uniform fin pitch (Lin, ¶0001, ¶0003, ¶0005, ¶0006).
Regarding (2), Takeda teaches forming FinFETs (Takeda, Figs. 14(a)-14(c), 15(a)-15(d), ¶0173-¶0179) comprising the semiconductor layer patterns (e.g., fins 703) and a first depression (e.g., the semiconductor layer patterns 703 are etched such that a recessed portion including residuals of the patterns 703 is formed between the between FinFETs comprising remaining patterns 703) (Takeda, Figs. 14(c), 15(b)-15(c), ¶0177-¶0179) having a first width in an upper portion of the first depression, wherein a first end (e.g., adjacent to the fin in the N well) of the first width corresponds to a first sidewall of the first depression, wherein a second end (e.g., adjacent to the fin in the P well) of the first width opposite the first end corresponds to a second sidewall of the first depression opposite the first sidewall.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Lin by forming a depression between adjacent fin sets corresponding to the space occupied by two fins and including residuals of the two fins as taught by Takeda to have a first width in the first depression, wherein a first end of the first width corresponds to a first sidewall of the first depression, wherein a second end of the first width opposite the first end corresponds to a second sidewall of the first depression opposite the first sidewall in order to provide improved isolation in the semiconductor device having a dense structure and including FinFETs that operate stably (Takeda, ¶0017, ¶0079, ¶0173, ¶0177-¶0179).
Regarding Claim 36, Lin in view of Takeda discloses the device of Claim 35. Further, Lin does not specifically disclose that the gate structure overlaps the first depression in a plan view. However, Takeda teaches forming FinFETs (Takeda, Figs. 14(a)-14(c), 15(a)-15(d), ¶0173-¶0179) comprising the semiconductor layer patterns (e.g., fins 703) and a first depression (e.g., the semiconductor layer patterns 703 including residuals of the patterns 703) (Takeda, Figs. 14(a), 14(c), ¶0171-¶0173), wherein the gate structure overlaps the first depression in a plan view.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the device of Lin/Takeda by forming FinFETs including the gate structure in a plan view as taught by Takeda to have the device, wherein the gate structure overlaps the first depression in a plan view in order to provide improved isolation in the semiconductor device having a dense structure and including FinFETs that operate stably (Takeda, ¶0017, ¶0079, ¶0173, ¶0177-¶0179).
Regarding Claim 37, Lin in view of Takeda discloses the device of Claim 35. Further, Lin discloses the device, wherein the first depression (336) (Lin, Fig. 10, ¶0031-¶0032) is interposed between an active region (e.g., fins 308/310) and the first fin structure (e.g., fins 304/306), wherein after depositing the isolation structure (e.g., 340), a lateral extent of the isolation structure (340) corresponds to a sidewall of the active region (e.g., fin 308).
Regarding Claim 38, Lin in view of Takeda discloses the device of Claim 35. Further, Lin discloses the device, further comprising: a second fin structure (e.g., fins 308/310) (Lin, Fig. 10, ¶0019, ¶0031), wherein the second fin structure is directly adjacent the first depression on a side opposite to the first depression from the first fin structure.
Regarding Claims 39 and 40, Lin in view of Takeda discloses the device of Claim 35. Further, Lin does not specifically disclose the device, wherein the isolation structure extends into a second depression in the substrate, wherein the first fin structure is interposed between the first depression and the second depression (as claimed in claim 39); wherein the first depression and the second depression each have the same depth (as claimed in claim 40). However, Takeda teaches forming FinFETs (Takeda, Figs. 14(a)-14(c), 15(a)-15(d), ¶0173-¶0179) comprising the semiconductor layer patterns (e.g., fins 703) and a first depression (e.g., the semiconductor layer patterns 703 including residuals of the patterns 703) (Takeda, Figs. 14(a), 14(c), ¶0171-¶0173) and a second depression (e.g., the semiconductor layer patterns 703 including residuals of the patterns 703) (Takeda, Fig. 14(c), ¶0173) such that two fins (703) covered by the gate are formed between the first depression and the second depression having the same depth, and the separating insulating layer (702) is formed in the first and second depressions of the substrate.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the device of Lin/Takeda by forming FinFETs separating by the separating insulating layer formed in the depressions of the substrate as taught by Takeda to have the device, wherein the isolation structure extends into a second depression in the substrate, wherein the first fin structure is interposed between the first depression and the second depression (as claimed in claim 39); wherein the first depression and the second depression each have the same depth (as claimed in claim 40) in order to provide improved isolation in the semiconductor device having a dense structure and including FinFETs that operate stably (Takeda, ¶0017, ¶0079, ¶0173, ¶0177-¶0179).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891